GRUBB & ELLIS HEALTHCARE REIT II, INC.
UP TO 330,000,000 SHARES OF COMMON STOCK
AMENDED AND RESTATED DEALER MANAGER AGREEMENT

June 1, 2011

Grubb & Ellis Capital Corporation
Suite 300
1551 N. Tustin Ave.
Santa Ana, CA 92705

Ladies and Gentlemen:

Grubb & Ellis Healthcare REIT II, Inc., a Maryland corporation (the “Company”),
has registered $3,285,000,000 in shares of its common stock, $.01 par value per
share (the “Shares”), for sale to the public (the “Offering”), of which (i)
$3,000,000,000 in Shares are being offered pursuant to the primary offering and
(ii) $285,000,000 in Shares are being offered pursuant to the Company’s
distribution reinvestment plan (the “DRIP”). The Company reserves the right to
reallocate the Shares being offered between the primary offering and the DRIP.
Except as described in the Prospectus (as defined below) or in Section 5.1
hereof, the Shares are to be sold pursuant to the primary offering for a cash
price of $10.00 per Share and the Shares are to be sold pursuant to the DRIP for
$9.50 per Share.

The Company hereby appoints Grubb & Ellis Capital Corporation, a California
corporation (the “Dealer Manager”), as its exclusive agent and principal
distributor during the Offering Period (as defined below) for the purpose of
selling for cash, on a best efforts basis, the Shares through such securities
dealers that the Dealer Manager may retain (individually, a “Dealer ” and
collectively, the “Dealers”), all of whom shall be members of the Financial
Industrial Regulation Authority, Inc. (“FINRA”), pursuant to a Participating
Broker-Dealer Agreement in the form attached to this Agreement as Exhibit A (the
“Participating Broker-Dealer Agreement”). The Dealer Manager may also sell
Shares for cash directly to its own clients and customers subject to the terms
and conditions stated in the Prospectus. The Dealer Manager hereby accepts such
agency and distributorship and agrees to use its best efforts to sell the Shares
on said terms and conditions, commencing promptly following the Effective Date
(as defined in Section 1.1) in jurisdictions in which the Shares are registered
or qualified for sale or in which such offering is otherwise permitted.

The term “Offering Period” shall mean that period during which Shares may be
offered for sale, commencing on the date hereof and during which period offers
and sales of the Shares shall occur continuously unless and until the Offering
is terminated as provided in Section 11 hereof, except that the Dealer Manager
and the Dealers shall immediately suspend or terminate the offering of the
Shares, in total or in any state or states, upon request of the Company at any
time and shall resume offering the Shares upon subsequent request of the
Company. The Offering Period shall in all events terminate upon the sale of all
of the Shares. Upon termination of the Offering Period, the Dealer Manager’s
agency and this Agreement shall terminate without obligation on the part of the
Dealer Manager or the Company except as set forth in this Agreement.

In connection with the sale of Shares, the Company hereby agrees with you, the
Dealer Manager, as follows:

1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. As an inducement to the Dealer
Manager to enter into this Agreement, the Company represents and warrants to the
Dealer Manager that:

1.1. The Company has prepared and filed with the Securities and Exchange
Commission (“SEC”) a registration statement on Form S-11 for the registration of
the Shares under the Securities Act of 1933, as amended (the “Securities Act”),
and the applicable rules and regulations of the SEC promulgated thereunder (the
“Securities Act Rules and Regulations”). Copies of such registration statement
as initially filed and each amendment thereto have been or will be delivered to
the Dealer Manager. The registration statement on Form S-11 and the prospectus
contained therein, as finally amended at the effective date of the registration
statement (the “Effective Date”), are respectively hereinafter referred to as
the “Registration Statement” and the “Prospectus,” except that if the Company
files a prospectus or prospectus supplement pursuant to Rule 424(b) under the
Securities Act, or if the Company files a post-effective amendment to the
Registration Statement, the term “Prospectus” includes the prospectus filed
pursuant to Rule 424(b) and any prospectus included in such post-effective
amendment. The term “Preliminary Prospectus” as used herein shall mean a
preliminary prospectus related to the Shares as contemplated by Rule 430 or
Rule 430A of the Securities Act Rules and Regulations included at any time as
part of the Registration Statement.

1.2. On the date that any Preliminary Prospectus was filed with the SEC, on the
Effective Date, on the date of the Prospectus, on the date the Minimum Offering
(as defined in Section 5.1 hereof) is obtained and when any post-effective
amendment to the Registration Statement becomes effective or any amendment or
supplement to the Prospectus is filed with the SEC, the Registration Statement
and the Prospectus, including the financial statements contained therein,
complied or will comply with the Securities Act and the Securities Act Rules and
Regulations. On the Effective Date, the Registration Statement did not or will
not, as the case may be, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. On the date of the Prospectus, as amended or
supplemented, as applicable, and on the date the Minimum Offering is obtained,
the Prospectus did not or will not, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing provisions of this Section 1.2 will not extend to
such statements contained in or omitted from the Registration Statement or the
Prospectus, as amended or supplemented, as are primarily within the knowledge of
the Dealer Manager or any of the Dealers or are based upon information furnished
by the Dealer Manager in writing to the Company specifically for inclusion
therein.

1.3. No order preventing or suspending the use of the Prospectus has been issued
and no proceedings for that purpose are pending, threatened, or, to the
knowledge of the Company, contemplated by the SEC; and to the knowledge of the
Company, no order suspending the offering of the Shares in any jurisdiction has
been issued and no proceedings for that purpose have been instituted or
threatened or are contemplated.

1.4. The Company intends to use the funds received from the sale of the Shares
as set forth in the Prospectus.

1.5. The Company has been duly organized and is validly existing as a
corporation under the laws of the state of Maryland, with the full power and
authority to conduct its business as described in the Prospectus, and has full
legal right, power and authority to enter into this Agreement and to perform the
transactions contemplated hereby, except to the extent that the enforceability
of the indemnity and contribution provisions contained in Section 6 of this
Agreement may be limited under applicable securities laws.

1.6. The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms of this
Agreement by the Company will not conflict with or constitute a default or
violation under any charter, by-law, indenture, mortgage, deed of trust, lease,
rule, regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, except to the extent that the enforceability of the indemnity and
contribution provisions contained in Section 6 of this Agreement may be limited
under applicable securities laws.

1.7. No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act or the securities laws
of certain states, if any, that the Company identifies to the Dealer Manager.

1.8. The Shares have been duly authorized and validly issued and upon payment
therefore will be fully paid and nonassessable and will conform to the
description thereof contained in the Prospectus.

1.9. There are no actions, suits or proceedings pending or to the knowledge of
the Company, threatened against the Company at law or in equity or before or by
any federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, which will have a material adverse
effect on the business or property of the Company.

2. REPRESENTATIONS AND WARRANTIES OF THE DEALER MANAGER.

As an inducement to the Company to enter into this Agreement, the Dealer Manager
represents and warrants to the Company that:

The Dealer Manager is, and during the term of this Agreement will be, a member
of FINRA in good standing and a broker-dealer registered as such under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and under the
securities laws of the states in which the Shares are to be offered and sold.
The Dealer Manager and its employees and representatives possess all required
licenses and registrations to act under this Agreement. The Dealer Manager will
comply with all applicable laws, rules, regulations and requirements of the
Securities Act, the Exchange Act, other federal securities laws, state
securities laws and the rules of FINRA, specifically including, but not in any
way limited to, FINRA Conduct Rules 2340, 2420, 2730, 2740 and 2750. Each Dealer
and each salesperson acting on behalf of the Dealer Manager or a Dealer will be
registered with FINRA and duly licensed by each state regulatory authority in
each jurisdiction in which it or he will offer and sell Shares.

The Dealer Manager was duly organized and is validly existing as a corporation
in good standing under the laws of the State of California, and has full legal
right, power and authority to enter into this Agreement and to perform the
transactions contemplated hereby, and the Dealer Manager has duly authorized,
executed and delivered this Agreement.

2.2. This Agreement, when executed by the Dealer Manager, will have been duly
authorized and will be a valid and binding agreement of the Dealer Manager,
enforceable in accordance with its terms, except to the extent that the
enforceability of the indemnity and contribution provisions contained in
Section 6 of this Agreement may be limited under applicable securities laws.

2.3. The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms of this
Agreement by the Dealer Manager will not conflict with or constitute a default
or violation under any charter, by-law, contract, indenture, mortgage, deed of
trust, lease, rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Dealer Manager.

2.4. No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution, delivery or performance
by the Dealer Manager of this Agreement.

2.5. The Dealer Manager represents and warrants to the Company and each person
that signs the Registration Statement that the information under the caption
“Plan of Distribution” in the Prospectus and all other information furnished to
the Company by the Dealer Manager in writing expressly for use in the
Registration Statement , any Preliminary Prospectus, or the Prospectus, does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

2.6. The Dealer Manager has reasonable grounds to believe, based on information
made available to it by the Company, that the Prospectus discloses all material
facts adequately and accurately and provides an adequate basis for evaluating an
investment in the Shares.

3. COVENANTS OF THE COMPANY. The Company covenants and agrees with the Dealer
Manager that:

3.1. It will, at no expense to the Dealer Manager, furnish the Dealer Manager
with such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
It will similarly furnish to the Dealer Manager and others designated by the
Dealer Manager as many copies as the Dealer Manager may reasonably request in
connection with the offering of the Shares of: (a) the Prospectus; (b) this
Agreement; and (c) any other printed sales literature or other materials
(provided that the use of said sales literature and other materials have been
first approved for use by the Company and all appropriate regulatory agencies).
It also will furnish to the Dealer Manager and its designees copies of any
material deemed necessary by the Dealer Manager and commercially reasonable for
the Company to furnish, for due diligence purposes in connection with the
Offering.

3.2. It will furnish such information and execute and file such documents as may
be necessary for the Company to qualify the Shares for offer and sale under the
securities laws of such jurisdictions as the Dealer Manager may reasonably
designate and will file and make in each year such statements and reports as may
be required. The Company will furnish to the Dealer Manager a copy of such
papers filed by the Company in connection with any such qualification.

3.3. It will: (a) furnish copies of any proposed amendment or supplement of the
Registration Statement or the Prospectus to the Dealer Manager; (b) file every
amendment or supplement to the Registration Statement or the Prospectus that may
be required by the SEC or any state securities administration; and (c) if at any
time the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement or any state securities administration shall issue any
order or take other action to suspend or enjoin the sale of the Shares, it will
promptly notify the Dealer Manager and will use its best efforts to obtain the
lifting of such order or to prevent such other action at the earliest possible
time.

3.4. If at any time when a Prospectus is required to be delivered under the
Securities Act any event occurs as a result of which, in the opinion of either
the Company or the Dealer Manager, the Prospectus would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company will promptly notify the Dealer Manager
thereof (unless the information shall have been received from the Dealer
Manager) and will effect the preparation of an amendment or supplement to the
Prospectus that will correct such statement or omission.

3.5. It will comply with all requirements imposed upon it by the Securities Act,
the Securities Act Rules and Regulations, the Exchange Act and the applicable
rules and regulations of the SEC promulgated thereunder (the “Exchange Act Rules
and Regulations” and collectively with the Securities Act Rules and Regulations,
the “Rules and Regulations”), and by all state securities laws and regulations
of those states in which an exemption has been obtained or qualification of the
Shares has been effected, to permit the continuance of offers and sales of the
Shares in accordance with the provisions hereof and of the Prospectus. It will
not allow its officers, directors or employees to be involved in the securities
distribution activities of the Dealer Manager, including but not limited to
written, oral or electronic communication with Dealers or associated persons of
Dealers without the express consent, invitation or instruction of the Dealer
Manager, which will not be unreasonably withheld. All securities distribution
activities and the relationships with Dealers and associated persons of Dealers
are the exclusive property and dominion of the Dealer Manager. The Company
acknowledges that the identity and contact information of the Dealers and
associated persons of Dealers are the exclusive property of the Dealer Manager
and that upon the expiration or termination of this Agreement the Company shall
return to the Dealer Manager and delete from all of its Stockholder and other
systems any information, including but not limited to identity or contact
information, about Dealers or associated persons of Dealers.

3.6. All expenses incident to the performance of the Company’s obligations under
this Agreement, including (a) the preparation, filing and printing of the
Registration Statement as originally filed and of each amendment thereto,
(b) the preparation, printing and delivery to the Dealer Manager of this
Agreement, the Participating Broker-Dealer Agreement and such other documents as
may be required in connection with the offering, sale, issuance and delivery of
the Shares, (c) the fees and disbursements of the Company’s counsel, accountants
and other advisers, (d) the fees and expenses related to the review of the terms
and fairness of the Offering by FINRA, (e) the fees and expenses related to the
qualification of the Shares under the securities laws in accordance with the
provisions of Section 3.2 hereof, including the fees and disbursements of
counsel in connection with the preparation of any “blue sky” survey and any
supplement thereto, (f) the printing and delivery to the Dealer Manager of
copies of the Prospectus, (g) the fees and expenses of any registrar, transfer
agent or paying agent in connection with the Shares and (h) the costs and
expenses of the Company relating to investor presentations undertaken in
connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the production of slides and graphics, fees
and expenses of any consultants engaged in connection with presentations with
the prior approval of the Company, and travel and lodging expenses of the
representatives of the Company and any such consultants, will be paid for by the
Company or, to the extent such expenses exceed 1.0% of the gross offering
proceeds received by the Company in the primary offering, by Grubb & Ellis
Healthcare REIT II Advisor, LLC, a Delaware limited liability company and the
Company’s advisor (the “Advisor”).

3.7. It will deliver to the Dealer Manager copies of each written communication
delivered to the holders of Shares (“Stockholders”), including but not limited
to reports as described in the Prospectus under “Reports to Stockholders,” at
the time that such communications are furnished to the Stockholders, and such
other information concerning the Company as the Dealer Manager may reasonably
request from time to time.

4. COVENANTS OF THE DEALER MANAGER. The Dealer Manager covenants and agrees with
the Company that:

4.1. In connection with the offer and sale of the Shares, the Dealer Manager
will comply with all requirements imposed upon it by the Securities Act, the
Exchange Act, the Rules and Regulations or other federal regulations applicable
to the Offering, the sale of Shares or its activities and by all applicable
state securities laws and regulations and the rules of FINRA, as from time to
time in effect, and by this Agreement, including the obligation to deliver a
copy of the Prospectus as required by the Securities Act, the Exchange Act or
the Rules and Regulations. The Dealer Manager will not make any sales of the
Shares in any jurisdiction unless and until it has been advised that the Shares
are either registered in accordance with, or exempt from, the securities and
other laws applicable thereto.

4.2. The Dealer Manager will make no representations concerning the Offering
except as set forth in the Prospectus.

4.3. The Dealer Manager will provide the Company with such information relating
to the offer and sale of the Shares by it as may be requested to enable the
Company to prepare such reports of sale as may be required to be filed under
applicable federal or state securities laws.

4.4. All engagements of the Dealers will be evidenced by a Participating
Broker-Dealer Agreement, except when the Dealer Manager obtains the prior
written consent of the Company. When Dealers are used in this Offering, the
Dealer Manager will use commercially reasonable efforts to cause such Dealers to
comply with all their respective obligations pursuant to the Participating
Broker-Dealer Agreement.

4.5. The Dealer Manager will provide each prospective investor with a copy of
the Prospectus and any supplements thereto during the course of the Offering and
prior to the sale. The Company may also provide the Dealer Manager with certain
supplemental sales material to be used by the Dealer Manager and the Dealers in
connection with the solicitation of purchasers of the Shares. In the event the
Dealer Manager elects to use such supplemental sales material, the Dealer
Manager agrees that such material shall not be used in connection with the
solicitation of purchasers of the Shares unless accompanied or preceded by the
Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future. The Dealer Manager agrees that it will not use any
sales materials in conjunction with the offer and sale of the Shares, other than
those either provided to the Dealer Manager by the Company or approved by the
Company for use in the Offering. The use of any other sales material is
expressly prohibited.

4.6. The Dealer Manager will comply in all material respects with the
subscription procedures and “Plan of Distribution” set forth in the Prospectus.

5. COMPENSATION OF DEALER MANAGER.

5.1. Except as may be provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager a selling commission equal
to 7.0% of the $10.00 per Share cash price for Shares sold in the primary
offering plus a dealer manager fee of 3.0% of the $10.00 per Share cash price
for Shares sold in the primary offering; provided however, that the Company, the
Dealer Manager and/or a Dealer may agree to reduce or eliminate selling
commissions and/or dealer manager fees, as applicable, generally or with respect
to a particular investment to accommodate a prospective investor or a Dealer.

No selling commissions will be paid, and the per Share cash price shall be
reduced to $9.30, in connection with Shares sold in the primary offering in the
event that the investor has engaged the services of a registered investment
adviser or other financial advisor, paid on a fee-for-service or assets under
management basis by the investor.

No selling commissions will be paid, and the per Share cash price shall be
reduced to $9.30, in connection with Shares sold to (i) retirement plans of
participating Dealers, (ii) participating Dealers in their individual
capacities, or (iii) IRAs and qualified plans of their registered
representatives or any one of their registered representatives in their
individual capacities.

Selling commissions or dealer manager fee will be reduced, and the per Share
cash price shall be adjusted accordingly to no lower than $9.00, where the
Dealer Manager and/or a participating Dealer agree to reduce or eliminate
selling commissions and/or dealer manager fees, as applicable, generally or with
respect to a particular investment to accommodate a prospective investor or
participating Dealer.

No selling commissions, dealer manager fees or other organizational and offering
expenses will be paid in connection with Shares sold under the DRIP.

Notwithstanding the foregoing, no commissions, payments or amounts whatsoever
will be paid to the Dealer Manager under this Section 5.1 unless or until the
gross proceeds of the Shares sold are disbursed to the Company pursuant to
paragraph 3 of the escrow agreement (the “Escrow Agreement”) between the Company
and CommerceWest Bank, N.A., as escrow agent (the “Minimum Offering”). Until the
Minimum Offering is reached, investments will be held in escrow. If the Minimum
Offering is not obtained within the time periods specified in the Prospectus,
investments will be returned to the investors in accordance with the Prospectus.

The Company will not be liable or responsible to any Dealer for direct payment
of commissions to such Dealer, it being the sole and exclusive responsibility of
the Dealer Manager for payment of commissions to Dealers.

In accordance with FINRA Rule 5110(f)(2)(D), no compensation payments will be
made by the Company to the Dealer Manager or any other member, or their
respective associated persons, if the offering of securities is not completed
according to the terms of this Agreement, other than reimbursement of reasonable
out-of-pocket accountable expenses actually incurred by the Dealer Manager or
other member, or their respective associated persons, under normal
circumstances.

5.2. Notwithstanding anything to the contrary contained herein, in the event
that the Company pays any commission to the Dealer Manager for sale by a Dealer
of one or more Shares and the subscription is rescinded as to one or more of the
Shares covered by such subscription, the Company shall decrease the next payment
of commissions or other compensation otherwise payable to the Dealer Manager by
the Company under this Agreement by an amount equal to the commission rate
established in Section 5.1 of this Agreement, multiplied by the number of Shares
as to which the subscription is rescinded. In the event that no payment of
commissions or other compensation is due to the Dealer Manager after such
withdrawal occurs, the Dealer Manager shall pay the amount specified in the
preceding sentence to the Company within ten (10) days following receipt of
notice by the Dealer Manager from the Company stating the amount owed as a
result of rescinded subscriptions.

5.3. In no event shall the total aggregate underwriting compensation payable to
the Dealer Manager and any Dealers participating in the Offering, including, but
not limited to, selling commissions and the dealer manager fee, exceed 10.0% of
gross offering proceeds in the aggregate.

6. INDEMNIFICATION.

6.1. The Company will indemnify and hold harmless (to the extent permitted by
the Company’s charter) the Dealers and the Dealer Manager, their officers and
directors and each person, if any, who controls such Dealer or Dealer Manager
within the meaning of Section 15 of the Securities Act (the “Indemnified
Persons”) from and against any losses, claims, damages or liabilities
(“Losses”), joint or several, to which such Indemnified Persons may become
subject, under the Securities Act or otherwise, insofar as such Losses (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement or any post-effective amendment thereto or in the
Prospectus or (ii) in any blue sky application or other document executed by the
Company or on its behalf specifically for the purpose of qualifying any or all
of the Shares for sale under the securities laws of any jurisdiction or based
upon written information furnished by the Company under the securities laws
thereof (any such application, document or information being hereinafter called
a “Blue Sky Application”), or (b) the omission or alleged omission to state in
the Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereto or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Prospectus, if used prior to the
Effective Date, or in the Prospectus or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company will reimburse each Indemnified
Person for any legal or other expenses reasonably incurred by such Indemnified
Person, in connection with investigating or defending such Loss. Notwithstanding
the foregoing provisions of this Section 6.1, the Company will not be liable in
any such case to the extent that any such Loss or expense arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished (x) to the Company by the Dealer Manager or (y) to the
Company or the Dealer Manager by or on behalf of any Dealer specifically for use
in the preparation of the Registration Statement or any such post-effective
amendment thereto, any such Blue Sky Application or any such Preliminary
Prospectus or the Prospectus, and, further, the Company will not be liable in
any such case if it is determined that such Dealer or the Dealer Manager was at
fault in connection with the Loss, expense or action. Notwithstanding the
foregoing, the Company shall not indemnify or hold harmless an Indemnified
Person for any Losses or expenses arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met: (a) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular Indemnified Person, (b) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
particular Indemnified Person and (c) a court of competent jurisdiction approves
a settlement of the claims against a particular Indemnified Person and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.

6.2. The Dealer Manager will indemnify and hold harmless the Company, each
director of the Company (including any person named in the Registration
Statement, with his consent, as about to become a director), each other person
who has signed the Registration Statement and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act (each a
“Company Indemnitee”), from and against any Losses to which any of the Company
Indemnitees may become subject, under the Securities Act or otherwise, insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement of a material fact contained (i) in the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereto or (ii) any Blue Sky Application, or (b) the omission to state
in the Registration Statement (including the Prospectus as a part thereof) or
any post-effective amendment thereto or in any Blue Sky Application a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Prospectus, if used prior to the
Effective Date, or in the Prospectus or the omission to state therein a material
fact required to be stated therein or necessary in order to make the statements
therein in the light of the circumstances under which they were made not
misleading, in the case of each of clauses (a)-(c) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of the Dealer Manager specifically for use with reference to the Dealer Manager
in the preparation of the Registration Statement or any such post-effective
amendments thereto or any such Blue Sky Application or any such Preliminary
Prospectus or the Prospectus, or (d) any unauthorized use of sales materials or
use of unauthorized verbal representations concerning the Shares by the Dealer
Manager. The Dealer Manager will reimburse the aforesaid parties for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending such Loss, expense or action. This indemnity agreement will be in
addition to any liability that the Dealer Manager may otherwise have.

6.3. Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager, each of their directors (including any person named in the
Registration Statement, with his consent, as about to become a director), each
other person who has signed the Registration Statement and each person, if any,
who controls the Company and the Dealer Manager within the meaning of Section 15
of the Securities Act (each, a “Dealer Indemnified Person”) from and against any
Losses to which a Dealer Indemnified Person may become subject, under the
Securities Act or otherwise, insofar as such Losses (or actions in respect
thereof) arise out of or are based upon (a) any untrue statement or alleged
untrue statement of a material fact contained (i) in the Registration Statement
(including the Prospectus as a part thereof) or any post-effective amendment
thereto or (ii) in any Blue Sky Application, or (b) the omission or alleged
omission to state in the Registration Statement (including the Prospectus as a
part thereof) or any post-effective amendment thereto or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, if
used prior to the Effective Date, or in the Prospectus or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in the case of each of
clauses (a)-(c) to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company or the Dealer Manager by or on behalf of such Dealer specifically for
use with reference to such Dealer in the preparation of the Registration
Statement or any such post-effective amendments thereto or any such Blue Sky
Application or any such Preliminary Prospectus, or (d) any unauthorized use of
sales materials or use of unauthorized verbal representations concerning the
Shares by such Dealer or Dealer’s representatives or agents in violation of
Section VII of the Participating Broker-Dealer Agreement or otherwise. Each such
Dealer will reimburse each Dealer Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss, expense or action. This indemnity agreement will be in
addition to any liability that such Dealer may otherwise have.

6.4. Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 6, notify in writing the indemnifying party of the commencement thereof.
The failure of an indemnified party so to notify the indemnifying party will
relieve the indemnifying party from any liability under this Section 6 as to the
particular item for which indemnification is then being sought, but not from any
other liability that it may have to any indemnified party. In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled, to
the extent it may wish, jointly with any other indemnifying party similarly
notified, to participate in the defense thereof, with separate counsel. Such
participation shall not relieve such indemnifying party of the obligation to
reimburse the indemnified party for reasonable legal and other expenses (subject
to Section 6.5) incurred by such indemnified party in defending itself, except
for such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought. Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party. Any indemnified party
shall not be bound to perform or refrain from performing any act pursuant to the
terms of any settlement of any claim or action effected without the consent of
such indemnified party.

6.5. The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obligated to pay legal expenses and
fees to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

7. SURVIVAL OF PROVISIONS.

7.1. The respective agreements, representations and warranties of the Company
and the Dealer Manager set forth in this Agreement shall remain operative and in
full force and effect regardless of (a) any investigation made by or on behalf
of the Dealer Manager or any Dealer or any person controlling the Dealer Manager
or any Dealer or by or on behalf of the Company or any person controlling the
Company, and (b) the acceptance of any payment for the Shares.

7.2. The obligations of the Company to pay the Dealer Manager pursuant to
Section 5.1 of this Agreement, and the provisions of Section 5.2, Sections 6
through 10 and Sections 12 and 17 of this Agreement shall survive the
termination of this Agreement.

8. APPLICABLE LAW. This Agreement was executed and delivered in, and its
validity, interpretation and construction shall be governed by, the laws of the
State of California; provided, however, that causes of action for violations of
federal or state securities laws shall not be governed by this section.

9. COUNTERPARTS. This Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
Agreement.

10. SUCCESSORS, ASSIGNMENT AND AMENDMENT.

10.1. This Agreement shall inure to the benefit of and be binding upon the
Dealer Manager and the Company and their respective successors and permitted
assigns. Nothing in this Agreement is intended or shall be construed to give to
any other person any right, remedy or claim, except as otherwise specifically
provided herein.

10.2. The Dealer Manager may assign its rights, obligations and interests
hereunder to a qualified assignee upon prior written notice to the Company.

10.3. This Agreement may only be amended by the written agreement of the Dealer
Manager and the Company.

11. TERM.

11.1. Either party to this Agreement shall have the right to terminate this
Agreement. In the event this Agreement is terminated by either party pursuant to
this Section 11.1, the Dealer Manager shall remain a non-exclusive agent and
distributor of the Shares for the sixty (60) day period immediately following
such termination, subject to any earlier termination or expiration of the
Offering Period and the Company’s right to suspend or terminate the offering at
any time, in which case the period shall be shorter than sixty (60) days.

11.2. In any case, this Agreement shall terminate at the close of business on
the effective date that the Offering terminates.

11.3. In addition to any other obligations of the Company that survive the
expiration or termination of this Agreement, the Company, upon expiration or
termination of this Agreement, shall pay to the Dealer Manager all commissions
and fees to which the Dealer Manager is or becomes entitled under Section 5.1 of
this Agreement at such time or times as such commissions and fees become payable
pursuant to this Agreement.

12. CONFIRMATION. The Company hereby agrees and assumes the duty to confirm on
its behalf and on behalf of Dealers and the Dealer Manager all orders for
purchase of Shares accepted by the Company. Such confirmations will comply with
the rules of the SEC and FINRA.

13. SUITABILITY OF INVESTORS; COMPLIANCE WITH PRIVACY AND ANTI-MONEY LAUNDERING
REGULATIONS.

13.1. The Dealer Manager will offer Shares, and in its agreements with Dealers
will require that the Dealers offer Shares, only to persons who meet the
financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Company and will only make offers to
persons in the states in which it is advised in writing that the Shares are
qualified for sale or that such qualification is not required. In offering
Shares, the Dealer Manager will comply, and in its agreements with Dealers, the
Dealer Manager will require that the Dealers comply, with the provisions of all
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of Article III.C. of the Statement of Policy
Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc. (the “NASAA Guidelines”). In making the
determinations as to suitability required by the NASAA Guidelines, the Dealer
Manager may rely on representations from (i) investment advisers who are not
affiliated with a Dealer or (ii) banks acting as trustees or fiduciaries. With
respect to the maintenance of records required by the NASAA Guidelines, the
Company agrees that the Dealer Manager can satisfy its obligation by
contractually requiring such information to be maintained by the investment
advisers or banks discussed in the preceding sentence.

13.2. The Company, the Dealer Manager and each Dealer shall: (x) abide by and
comply with (i) the privacy standards and requirements of the Gramm-Leach-Bliley
Act of 1999 (“GLB Act”), (ii) the privacy standards and requirements of any
other applicable federal or state law, and (iii) its own internal privacy
policies and procedures, each as may be amended from time to time; and
(y) refrain from the use or disclosure of nonpublic personal information (as
defined under the GLB Act) of all customers.

13.3. The Company, the Dealer Manager and each Dealer agree to comply with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA Patriot Act”) and any
applicable U.S. Department of Treasury regulations issued thereunder that
require reasonable efforts to verify the identity of new customers, maintain
customer records, and check the names of new customers against the list of
Specially Designated Nationals and Blocked Persons. In addition, the Company,
the Dealer Manager, and each Dealer agree to comply with all Executive Orders
and federal regulations administered by the U.S. Department of Treasury
Department’s Office of Foreign Asset Control. Further, the Dealer Manager
agrees, upon receipt of an “information request” issued under Section 314 (a) of
the USA Patriot Act, to provide the Financial Crimes Enforcement Network with
information regarding: (i) the identity of a specified individual or
organization; (ii) account number; (iii) all identifying information provided by
the account holder; and (iv) the date and type of transaction. The Dealer
Manager from time to time will monitor account activity to identify patterns of
unusual size or volume, geographic factors, and any other potential signals of
suspicious activity, including possible money laundering or terrorist financing.
The Company reserves the right to reject account applications from new customers
who fail to provide necessary account information or who intentionally provide
misleading information.  

14. SUBMISSION OF ORDERS.

14.1. Those persons who purchase Shares will be instructed by the Dealer Manager
or the Dealer to make their checks payable to “Grubb & Ellis Healthcare REIT II,
Inc.” The Dealer Manager may authorize certain Dealers that have “net capital,”
as defined in the applicable federal securities regulations, of $250,000 or
more, to instruct their customers to make their checks for Shares subscribed for
payable directly to the Dealer. In such case, the Dealer will collect the
proceeds of the subscribers’ checks and issue a check made payable to the order
of the Company for the aggregate amount of the subscription proceeds or wire
such funds to the escrow agent. The Dealer Manager and any Dealer receiving a
check prior to the time that the Minimum Offering is obtained that does not
conform to the foregoing instructions shall promptly return such check directly
to such subscriber. Checks received by the Dealer Manager or Dealer that conform
to the foregoing instructions shall be transmitted for deposit pursuant to one
of the methods described in this Section 14 and in accordance with the
requirements set forth in Rule 15c2-4 promulgated under the Exchange Act.

14.2. If the Dealer Manager or any Dealer receives a check that is made payable
to the escrow agent after the Minimum Offering is obtained, the Dealer Manager
shall deposit such check with the escrow agent for payment to the Company at its
request.

14.3. It is understood and agreed that the Company reserves the right in its
sole discretion to refuse to sell any of the Shares to any person. A sale of a
Share shall be deemed to be completed if and only if (i) the Company has
received a properly completed and executed subscription documents, together with
payment of the full purchase price of each purchased Share, from or on behalf of
an investor who satisfies the applicable suitability standards and minimum
purchase requirements set forth in the Registration Statement as determined by
the Dealer Manager in accordance with the provisions of this Agreement and
(ii) the Company has accepted such subscription.

15. SEVERABILITY. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be considered valid and operative and effect shall be given to
the intent manifested by the portion held invalid or inoperative.

16. NOTICES. All communications hereunder, except as herein otherwise
specifically provided, shall be sufficiently given or made if sent by hand
delivery, national commercial courier service for next day delivery, United
States mail, first-class, postage prepaid, addressed or sent by facsimile.
Notice delivered by hand or by commercial courier shall be effective at the time
of delivery. Notice deposited by mail shall be effective 48 hours after such
deposit. Notice delivered by facsimile shall be effective at the time evidenced
on the written confirmation of delivery:  

If to the Company: Grubb & Ellis Healthcare REIT II, Inc.

Suite 300
1551 N. Tustin Avenue
Santa Ana, CA 92705
Facsimile No.: (866) 405-6905
Attention: Jeffrey T. Hanson, Chief Executive Officer

If to the Dealer Manager: Grubb & Ellis Capital Corporation

Suite 300
1551 N. Tustin Ave.
Santa Ana, CA 92705
Facsimile No.: (714) 667-6843
Attention: Chief Executive Officer

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 16.

17. DELAY. Except as expressly provided otherwise in this Agreement, neither the
failure nor any delay on the part of any party to this Agreement to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a waiver of any right remedy, power or privilege with respect
to any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any subsequent occurrence.

18. NO PARTNERSHIP. Nothing in this Agreement shall be construed or interpreted
to constitute the Dealer Manager as in association with or in partnership with
the Company, and instead, this Agreement only shall constitute the Dealer
Manager as a broker-dealer authorized by the Company to sell and to manage the
sale by others of the Shares according to the terms set forth in the
Registration Statement, the Prospectus or this Agreement.

19. NO THIRD PARTY BENEFICIARIES. Except as expressly provided otherwise in this
Agreement, no provision of this Agreement is intended to be for the benefit of
any person or entity not a party to this Agreement, and no third party shall be
deemed to be a beneficiary of any provision of this Agreement. Further, no third
party shall, by virtue of any provision of this Agreement, have a right of
action or an enforceable remedy against either party to this Agreement.

20. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

[SIGNATURE PAGE FOLLOWS]

1

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

Very truly yours,

Grubb & Ellis Healthcare REIT II, Inc.

By: /s/ Jeffrey T. Hanson
Jeffrey T. Hanson
Chief Executive Officer


Accepted and agreed as of the date first above written.

Grubb & Ellis Capital Corporation

     
By:
Name:
Title:
  /s/ Richard Arnitz
Richard Arnitz
President & CEO

[SIGNATURE PAGE TO AMENDED AND RESTATED DEALER MANAGER AGREEMENT]

 

EXHIBIT A

GRUBB & ELLIS HEALTHCARE REIT II, INC.
Up to 330,000,000 Shares of Common Stock
PARTICIPATING BROKER-DEALER AGREEMENT

Ladies and Gentlemen:

Grubb & Ellis Capital Corporation, a California corporation, as the dealer
manager (“ Dealer Manager ”) for Grubb & Ellis Healthcare REIT II, Inc., a
Maryland corporation (the “ Company ”), invites you (“ Dealer ”) to participate
in the distribution of shares of common stock (“ Shares ”) of the Company
subject to the following terms. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Dealer Manager Agreement between the
Dealer Manager and the Company dated June 1, 2011 in the form attached hereto as
Exhibit “A” (the “ Dealer Manager Agreement ”).

I. Dealer Manager Agreement

By Dealer’s acceptance of this Agreement, Dealer will become one of the Dealers
referred to in the Dealer Manager Agreement and will be entitled and subject to
the terms and conditions of the Dealer Manager Agreement, including, but not
limited to, Section 6.3 of the Dealer Manager Agreement wherein the Dealers
severally agree to indemnify and hold harmless the Dealer Indemnified Persons.

Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus. Nothing in this Agreement shall
be deemed or construed to make Dealer an employee, agent, representative or
partner of the Dealer Manager or of the Company, and Dealer is not authorized to
act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and such other printed
information furnished to Dealer by the Dealer Manager to supplement the
Prospectus (“ Supplemental Information ”).

II. Submission of Orders

Dealer hereby agrees to solicit, as an independent contractor and not as the
agent of the Dealer Manager or of the Company (or their affiliates), persons
acceptable to the Company to purchase the Shares pursuant to the subscription
agreement in the form attached to the Prospectus and in accordance with the
terms of the Prospectus. Dealer hereby agrees to diligently make inquiries as
required by this Agreement, as set forth in the Prospectus, and as required by
all applicable laws of all prospective investors in order to ascertain whether a
purchase of the Shares is suitable for each such investor.

Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “Grubb & Ellis Healthcare REIT II, Inc.” Checks received by
the Dealer which conform to the foregoing instructions shall be transmitted for
deposit pursuant to one of the following methods:

1. Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks will be transmitted
by the end of the next business day following receipt by Dealer for deposit to
the Company.

2. Where, pursuant to the Dealer’s internal supervisory procedures, final
internal supervisory review is conducted at a different location, checks will be
transmitted by the end of the next business day following receipt by Dealer to
the office of the Dealer conducting such final internal supervisory review (the
“ Final Review Office ”). The Final Review Office will in turn by the end of the
next business day following receipt by the Final Review Office, transmit such
checks for deposit to the escrow agent or the Company, as applicable.

III. Pricing

Except as described in the Prospectus, 300,000,000 Shares shall be offered to
the public at the offering price of $10.00 per Share, payable in cash pursuant
to the primary offering and up to 30,000,000 Shares will be offered pursuant to
the Company’s distribution reinvestment plan at the higher of 95% of the
estimated value of a share of the Company’s common stock, as estimated by the
Company’s board of directors, or $9.50 per Share. Except as otherwise indicated
in the Prospectus or in any letter or memorandum sent to the Dealer by the
Company or Dealer Manager, a minimum initial purchase of 100 Shares, or
generally, $1,000, is required. Except as otherwise indicated in the Prospectus,
additional investments may be made in cash in minimal increments of at least 100
Shares. The Shares are nonassessable.

IV. Dealers’ Commissions

Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, Dealer’s selling commission applicable
to the total public offering price of Shares sold in the primary offering by
Dealer that it is authorized to sell hereunder is 7.0% of the gross proceeds of
the Shares sold by it and accepted and confirmed by the Company, which
commissions will be paid by the Dealer Manager. For these purposes, a “sale of
Shares” shall occur if and only if a transaction has closed with a securities
purchaser pursuant to all applicable offering and subscription documents and the
Company has thereafter distributed the commission to the Dealer Manager in
connection with such transaction. The Dealer affirms that the Dealer Manager’s
liability for commissions payable is limited solely to the proceeds of
commissions receivable associated therewith, and the Dealer hereby waives any
and all rights to receive payment of commissions due until such time as the
Dealer Manager is in receipt of the commission from the Company.

No selling commissions will be paid, and the per Share cash price shall be
reduced to $9.30, in connection with Shares sold in the primary offering in the
event that the investor has engaged the services of a registered investment
adviser or other financial advisor, paid on a fee-for-service basis by the
investor.

No selling commissions will be paid, and the per Share cash price shall be
reduced to $9.30, in connection with Shares sold to (i) retirement plans of
Dealer, (ii) Dealer in its individual capacity, (iii) IRAs and qualified plans
of Dealer’s registered representatives or (iv) any one of Dealer’s registered
representatives in their individual capacities.

No selling commissions or a dealer manager fee will be paid in connection with
Shares sold under the DRIP.

Except as otherwise provided herein, all expenses incurred by Dealer in the
performance of Dealer’s obligations hereunder, including, but not limited to,
expenses related to the Offering and any attorneys’ fees, shall be at Dealer’s
sole cost and expense, and the foregoing shall apply notwithstanding the fact
that the Offering is not consummated for any reason.

In addition, as set forth in the Prospectus, the Dealer Manager may, in its sole
discretion, reallow all or a portion of the dealer manager fee to a Dealer. The
Dealer Manager will also reimburse bona fide due diligence expenses of a Dealer.
Reimbursement requests for accountable bona fide due diligence expenses must be
made by Dealer within six months of the date of sale of Shares or such requests
will not be honored by the Dealer Manager.

Dealer acknowledges and agrees that no commissions, payments or amount
whatsoever will be paid to the Dealer unless or until the gross proceeds of the
Shares sold are disbursed to the Company pursuant to paragraph 3 of the Escrow
Agreement. Until the Required Capital, as defined in the Escrow Agreement, is
obtained, investments will be held in escrow and, if the Required Capital is not
obtained, investments will be returned to the investors in accordance with the
Prospectus.

The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the Offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 6 of the Dealer Manager Agreement, and that the Company
is not liable or responsible for the direct payment of such commission to the
Dealer.

V. Payment

Payments of selling commissions will be made by the Dealer Manager to Dealer
within 10 days of the receipt by the Dealer Manager of the gross commission
payments from the Company. Dealer acknowledges that if the Company pays selling
commissions to the Dealer Manager, the Company is relieved of any obligation for
selling commissions to Dealer. The Company may rely on and use the preceding
acknowledgment as a defense against any claim by Dealer for selling commissions
Company pays to Dealer Manager but that Dealer Manager fails to remit to Dealer.

VI. Covenants of Dealer

Prior to participating in the Offering, Dealer will have reasonable grounds to
believe, based on information made available to Dealer by the Dealer Manager
and/or the Company through the Prospectus, that all material facts are
adequately and accurately disclosed in the Prospectus and provide a basis for
evaluating an investment in the Company and the Shares.

Dealer agrees not to rely upon the efforts of the Dealer Manager, which is
affiliated with the Company, in determining whether the Company has adequately
and accurately disclosed all material facts upon which to provide a basis for
evaluating the Company to the extent required by federal or state laws or the
Financial Industry Regulatory Authority (“ FINRA ”). Dealer further agrees to
conduct its own investigation to make that determination independent of the
efforts of the Dealer Manager.

Dealer agrees to retain in its records and make available to the Dealer Manager
and to the Company for a period of at least six (6) years following the
termination of the Offering, information establishing that each investor who
purchases the Shares solicited by Dealer is within the permitted class of
investors under the requirements of the jurisdiction in which such purchaser is
a resident and the suitability standards set forth in the Prospectus and the
subscription agreement.

Dealer agrees that, prior to accepting a subscription for the Shares, it will
inform the prospective investor of all pertinent facts relating to the
illiquidity and lack of marketability of the Shares, as appropriate, during the
term of the investment.

Dealer hereby undertakes and agrees to comply with all obligations applicable to
Dealer under all applicable laws, rules and regulations, including those set
forth by FINRA. In soliciting persons to acquire the Shares, Dealer further
agrees to comply with any applicable requirements of the Securities Act, the
Exchange Act, other applicable federal securities laws, applicable state
securities laws, the rules and regulations promulgated thereunder and the rules
of FINRA and, in particular, Dealer agrees that it will not give any information
or make any representations other than those contained in the Prospectus and in
any supplemental sales literature furnished to Dealer by the Dealer Manager for
use in making such solicitations.

VII. Right to Reject Orders or Cancel Sales

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order. Orders not accompanied by a Subscription Signature
Page and the required check in payment for the Shares may be rejected. Issuance
and delivery of the Shares will be made only after actual receipt of payment
therefore. If any check is not paid upon presentment, or if the Company is not
in actual receipt of clearinghouse funds or cash, certified or cashier’s check
or the equivalent in payment for the Shares within 15 days of sale, the Company
reserves the right to cancel the sale without notice. In the event an order is
rejected, canceled or rescinded for any reason, the Dealer agrees to return to
the Dealer Manager any commission theretofore paid with respect to such order.

VIII. Prospectus and Supplemental Information

Dealer is not authorized or permitted to give, and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and the Supplemental Information. The Dealer Manager will
supply Dealer with reasonable quantities of the Prospectus, as well as any
Supplemental Information, for delivery to investors, and Dealer will deliver a
copy of the Prospectus as required by the Securities Act, the Exchange Act, and
the Rules and Regulations. The Dealer agrees that it will not send or give any
Supplemental Information to an investor unless it has previously sent or given a
Prospectus to that investor or has simultaneously sent or given a Prospectus
with such Supplemental Information. Dealer agrees that it will not show or give
to any investor or prospective Investor or reproduce any material or writing
that is supplied to it by the Dealer Manager and marked “dealer only” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public. Dealer agrees that it will not use
in connection with the offer or sale of Shares any material or writing that
relates to another company supplied to it by the Company or the Dealer Manager
bearing a legend that states that such material may not be used in connection
with the offer or sale of any securities of the Company. Dealer further agrees
that it will not use in connection with the offer or sale of Shares any
materials or writings that have not been previously approved by the Dealer
Manager. Each Dealer agrees, if the Dealer Manager so requests, to furnish a
copy of any revised Preliminary Prospectus to each person to whom it has
furnished a copy of any previous Preliminary Prospectus, and further agrees that
it will itself mail or otherwise deliver all preliminary and final Prospectuses
required for compliance with the provisions of Rule 15c2-8 under the Securities
Exchange Act of 1934. Regardless of the termination of this Agreement, Dealer
will deliver a Prospectus in transactions in the Shares for a period of 90 days
from the effective date of the Registration Statement or such longer period as
may be required by the Exchange Act or the Exchange Act Rules and Regulations
thereunder.

IX. License and Association Membership

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer is a broker-dealer properly
registered with the SEC, duly authorized to sell Shares under federal and state
securities laws and regulations and in all states where it offers or sells
Shares, and that it is a member in good standing of FINRA. This Agreement shall
automatically terminate if the Dealer ceases to be a member in good standing of
such association. Dealer agrees to notify the Dealer Manager immediately if
Dealer ceases to be a member in good standing.

X. Anti-Money Laundering Compliance Programs

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer has established and implemented
anti-money laundering compliance programs in accordance with FINRA Rule 3011,
Section 352 of the Money Laundering Abatement Act and Sections 103.19, 103.35,
and 103.122 of the regulations of the U.S. Treasury Department, and is in
compliance with all Executive Orders and Federal Regulations administered by the
U.S. Treasury Department’s Office of Foreign Assets Control. Further, Dealer
agrees, upon receipt of an “information request” issued under Section 314 (a) of
the USA Patriot Act to provide the Financial Crimes Enforcement Network with
information regarding: (i) the identity of a specified individual or
organization; (ii) account number; (iii) all identifying information provided by
the account holder; and (4) the date and type of transaction. The Dealer Manager
from time to time will monitor account activity to identify patterns of unusual
size or volume, geographic factors, and any other potential signals of
suspicious activity, including possible money laundering or terrorist financing.
The Company and the Dealer Manager reserve the right to reject account
applications from new customers who fail to provide necessary account
information or who intentionally provide misleading information.

XI. Limitation of Offer

Dealer will offer Shares only to persons who meet the financial qualifications
set forth in the Prospectus or in any suitability letter or memorandum sent to
it by the Company or the Dealer Manager and will only make offers to persons in
the states in which it is advised in writing that the Shares are qualified for
sale or that such qualification is not required. In offering Shares, Dealer will
comply with the provisions of the rules and requirements of FINRA, as well as
all other applicable rules and regulations relating to suitability of investors,
including without limitation, the provisions of Article III.C. of the Statement
of Policy Regarding Real Estate Investment Trusts of the North American
Securities Administrators Association, Inc.

XII. Termination, Amendment and Assignment

Dealer will suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the mailing of such notice. This
Agreement and the exhibits hereto are the entire agreement of the parties and
supersede all prior agreements, if any, relating to the subject matter hereof
between the parties hereto.

This Agreement may be amended at any time by the Dealer Manager by written
notice to Dealer, and any such amendment shall be deemed accepted by Dealer upon
placing an order for sale of Shares after he has received such notice. The
Dealer Manager may assign its rights, obligations and interests hereunder to a
qualified assignee upon prior written notice to Dealer.

XIII. Privacy Laws

The Dealer Manager and Dealer (each referred to individually in this section as
“party”) agree as follows:

A. Each party agrees to abide by and comply with (i) the privacy standards and
requirements of the Gramm-Leach-Bliley Act of 1999 (the “ GLB Act ” ), (ii) the
privacy standards and requirements of any other applicable federal or state law,
and (iii) its own internal privacy policies and procedures, each as may be
amended from time to time.

B. Each party agrees to refrain from the use or disclosure of nonpublic personal
information (as defined under the GLB Act) of all customers.

XIV. Confidentiality of Due Diligence Information

Dealer understands that the Company, Dealer Manager or third party due diligence
providers may from time to time furnish Dealer with certain information which is
non-public, confidential or proprietary in nature (the “ Due Diligence
Information ”) in connection with its due diligence obligations under FINRA
rules and the federal securities laws. Dealer agrees that the Due Diligence
Information will be kept confidential and shall not, without our prior written
consent, be disclosed by Dealer, or by Dealer’s affiliates, agents,
representatives or employees, in any manner whatsoever, in whole or in part, and
shall not be used by Dealer, its agents, representatives or employees, other
than in connection with Dealer’s due diligence evaluation of the Offering.
Dealer agrees to reveal the Due Diligence Information only to its affiliates,
agents, representatives and employees who need to know the Due Diligence
Information for the purpose of the due diligence evaluation. Further, Dealer and
its affiliates, agents, representatives and employees will not disclose to any
person the fact that the Due Diligence Information has been made available to
it.

The term Due Diligence Information shall not include information which (i) is
already in Dealer’s possession or in the possession of Dealer’s parent
corporation or affiliates, provided that such information is not known by Dealer
to be subject to another confidentiality agreement with or other obligation of
secrecy to the Company or another party; (ii) is or becomes generally available
to the public other than as a result of a disclosure by Dealer, its affiliates,
or their respective directors, officers, employees, agents, advisors and
representatives in violation of this agreement; (iii) becomes available to
Dealer or its affiliates on a non-confidential basis from a source other than
the Company or its advisors, provided that such source is not known by Dealer or
its affiliates to be bound by a confidentiality agreement with or other
obligation of secrecy to the Company or another party; or (iv) is independently
developed by Dealer or by its affiliates without use of the Due Diligence
Information.

Dealer agrees that its obligation of non-disclosure, non-use and confidentiality
of the Due Diligence Information as set forth herein shall terminate two
(2) years after the date on which the Due Diligence Information is received by
Dealer.

XV. Notice

All notices or other communications required or permitted hereunder shall be in
writing and shall be deemed given or delivered: (i) when delivered personally or
by commercial messenger; (ii) one business day following deposit with a
recognized overnight courier service, provided such deposit occurs prior to the
deadline imposed by such service for overnight delivery; (iii) when transmitted,
if sent by facsimile copy, provided confirmation of receipt is received by
sender and such notice is sent by an additional method provided hereunder, in
each case above provided such communication is addressed to the intended
recipient thereof as set forth below:

If to the Dealer Manager: Grubb & Ellis Capital Corporation

Suite 300
1551 N. Tustin Ave.
Santa Ana, CA 92705
Facsimile No.: (866) 508-4705
Attention: Chief Executive Officer

If to Dealer, to the address or facsimile number and address specified by Dealer
on the signature page hereto.

XVI. Attorney’s Fees and Applicable Law

In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees. This Agreement shall be construed under the laws of the State
of California and shall take effect when signed by Dealer and countersigned by
the Dealer Manager.

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions set forth therein.

[SIGNATURE PAGE FOLLOWS]

 

2

Grubb & Ellis Healthcare REIT II, Inc.
Participating Broker-Dealer Agreement
[SIGNATURE PAGE]

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions set forth therein.

     
Dealer Name:
 

Attention:
 

Address:
 

City:
 

State:
  Zip Code:
Telephone No.:
 

Facsimile No.:
 

E-mail:
 


AGREED TO AND ACCEPTED BY THE DEALER:

By:       

Signature

      

Printed Name

      

Title

AGREED TO AND ACCEPTED BY
THE DEALER MANAGER:
GRUBB & ELLIS CAPITAL CORPORATION

By:
Name:
Title:


3